At the same Court The Libell being read and allowed Othniele Trip being Sworn testifyed that he saw Cap* Gardner Strike Henry Spencer with the End of the Fore Brace and that the Cause of his Striking was concerning Sa Spencers going a Shore and that Sa Spencer did not go on Shore then and that Sa Spencer was put into the fort that the Soulders told this Dep* twas for quarrelling w*h his Cap* Tho Nucum being Sworn sa he Saw Cap* Gardner Strike Henry Spencer because he had a mind to go on Shore and that he did not go and that the men of Sa Vessell told him that Cap* Gardner on headed and poured out the Shalotes mentioned in the Libell and that they were for the Vessells use and that the Dep* Eat Some of them
Hon Cap* Bull Attr pro the AppIts opened the Case then Cap* Jn° Cahoon being Sworn M1' Updike Attr pro the Respd* made his plea Jn° Solimán being Sworn testifyed that the Said Cap* Gardner go into the Stearage and turn out the Sholotes upon the Stearage floor mentioned in the Libell when the Cooper was a Shore and Sent the Barr1 a Shore and that the Shalotes were *125upon the Floor four or five Days and trod upon and when the Cooper Came on board they told him the Cap* turned out his Shalotes upon the floor and he sa he would not take possession of them again And when he and the Cooper went a Shore he Saw the Cap* go toward the fort and there came a fellow to the Cooperage and Sa Cap* Gardner was gone to the fort to Cause Sa Spencer to be Carrd to the fort and not long after he Saw a file of Muscateers come and take Sa Spencer and Carry him away and he further Saith that the Cooper was out of the Vessell from Nine a Clock in the Morning to About one or two in the afternoon the Same Day that the Differance was between the Cap* and the Cooper Court adjourn’d to monday next being the [8th] of this In* at ten Clock A M. Richard Sleaths being Sworn testifyeth that he Saw Cap* Gardner Turn the Shalotes mentioned in the Libell out of one Bar1 into another on Board the Brig Eagle in Surranam and that this Depon* emptied the Sa Shalotes upon the Stearage Floor out of the Second Barrell upon the floor he wanting it for the Grindstone and that there was a Barr11 full of Shalotes when we Sail’d from Rhode Island but in the Passage about one third were decayed Sworn Jan* 5th 1727 before
Jan* 8th 1727 Court being met according to Adjm* Decree was past Spencer ags* Cap* Gardner